In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1623V
                                      (not to be published)

    ************************* *
    D. DOUGLAS RICE,             *                        Special Master Katherine E. Oler
                                 *
                                 *
                     Petitioner, *
                                 *                        Filed: September 30, 2022
    v.                           *
                                 *
    SECRETARY OF HEALTH AND      *
    HUMAN SERVICES,              *                        Order Concluding Proceedings;
                                 *                        Vaccine Rule 21(a).
                                 *
                     Respondent. *
    ************************* *

James H. Cook, Dutton, Braun, et al., Waterloo, IA, for Petitioner
Alex Saxe, U.S. Department of Justice, Washington, DC, for Respondent

                            ORDER CONCLUDING PROCEEDINGS 1

        On September 30, 2022, pursuant to Vaccine Rule 21(a)(1)(B), the parties filed a joint
stipulation stating that the above-captioned case should be dismissed. ECF No. 32.

       Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

       Any questions regarding this Order may be directed to my law clerk, Emily Hanson, by
telephone at 202-357-6351, or by email at Emily_Hanson@cfc.uscourts.gov.

        IT IS SO ORDERED.
                                                                   s/ Katherine E. Oler
                                                                   Katherine E. Oler
                                                                   Special Master

1
  Although this Order has been formally designated “not to be published,” it will nevertheless be posted on
the Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501
(2012). This means the order will be available to anyone with access to the internet. As provided by
42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain kinds
of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the Order in its present form will be available. Id.